DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Amendment

The Amendment filed 12/01/2021 has been entered.  The following is a Non- Final Office action in reply to the Amendments and Arguments.  

No claims have been amended, and 
Claims 1-20 are currently pending.

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7, 9, 10, 13-15, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Shea et al. (US Patent Application Publication No. 2008/0052169 A1) and further in view of Wills et al. (US Patent Application Publication No. 2009/0204485 A1 – Hereinafter Wills).  
Claim 1:
O’Shea teaches;
A non-transitory computer-readable medium embodying a program that, when executed by in at least one computing device, causes the at least one computing device to at least: (O’Shea teaches a storage device and executable program in at least paragraphs 0115, 0122, and 0123.) 
obtain at least one version of an advertisement from an advertiser; (O’Shea teaches multiple versions of a coupon and a coupon with no value (zero) which means an ad is presented and not a digital coupon in at least paragraph 0067 and Fig. 5.)
obtain an indication of a respective condition under which the at least one version of the advertisement is generated for presentation, the respective condition being based at least in part on at least one of: a digital coupon state parameter associated with a digital coupon for an item available for purchase over a network, or a user state parameter; and (O’Shea teaches various ways to “display/deliver” via using a display and or text to speech which is a state associated with the user account in at least paragraphs 0121-0122.)

O’Shea does not explicitly specify position or location by the advertisement state/type or user state/type (a coupon is an advertisement).  
Wills teaches position or location by the advertisement state/type or user state/type in at least paragraphs 0009, 0011, and 0012 and Claim 1.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by O’Shea by using position or location by the advertisement state/type or user state/type as taught by Wills in order to allow location of the advertisement in the best position to be seen (content and ad related) as taught by Wills, hence increasing the likelihood and being seen and/or used.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
The combination of O’Shea and Wills teaches all the limitations of claim 1 above, further, O’Shea teaches “authenticate a customer based at least in part on a security credential corresponding to a user account; and wherein the position is based at least in 
Claim 3:
The combination of O’Shea and Wills teaches all the limitations of claim 1 above, further, O’Shea teaches “wherein the digital coupon state parameter indicates a state corresponding to the digital coupon, the state comprising at least one of: a pending state, an active state, a clipped state, a redeemed state, an expired state, or an over-budget state, and the position is based at least in part on the digital coupon state parameter.” via notifying the user of the details of a coupon which will let them know it is active where it mentions, “… has performed a qualifying action that may create a change in a benefit for the coupon for one or more recipients of the coupon, a step 108 wherein the benefit of the coupon is updated, computed or determined, and a step 110 wherein the updated, computed or determined benefit of the coupon is provided, displayed, indicated, etc.” in at least paragraph 0046.  
Claim 4:
The combination of O’Shea and Wills teaches all the limitations of claim 1 above, further, O’Shea teaches “authenticate a customer based at least in part on a security credential corresponding to a user account; and wherein the position is based at least in part on the user state parameter.” via various ways to “display/deliver” via using a 
Claim 5:
The combination of O’Shea and Wills teaches all the limitations of claim 1 above, further, O’Shea teaches a system via storage device and executable program in at least paragraphs 0115, 0122, and 0123 and the rest of the Claim 5 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Claim 6:
The combination of O’Shea and Wills teaches all the limitations of claim 5 above, further, O’Shea teaches “wherein the state associated with the digital coupon indicates at least one of: whether the digital coupon is pending or upcoming, whether the digital coupon has been clipped by a user or by a threshold number of users, whether the digital coupon has been redeemed by the user or by the threshold number of users, or whether a budget threshold has been reached.” via notifying the user of the details of a coupon which will let them know it is active where it mentions, “… has performed a qualifying action that may create a change in a benefit for the coupon for one or more recipients of the coupon, a step 108 wherein the benefit of the coupon is updated, computed or determined, and a step 110 wherein the updated, computed or determined benefit of the coupon is provided, displayed, indicated, etc.” in at least paragraph 0046.  
Claim 7:
The combination of O’Shea and Wills teaches all the limitations of claim 5 above, further, O’Shea teaches “wherein the one of the plurality of versions of the advertisement further comprises at least one of: a first message that the digital 
Claim 9:
The combination of O’Shea and Wills teaches all the limitations of claim 5 above, further, O’Shea teaches “wherein the advertisement management system is further configured to cause the at least one computing device to at least generate the one of the plurality of versions of the advertisement based at least in part on a state associated with an identified user corresponding to the user interface.” via authentication via using a “… fingerprint scanner, voice analyzer, retinal scanner, …” to authenticate the user/device that receives the coupons in at least paragraph 0216 and using “…account identifier or other identifier unique to the recipient …” and positioning via various ways to “display/deliver” and the fact that the device is a mobile device in at least paragraph 0112.  
Claim 10:
The combination of O’Shea and Wills teaches all the limitations of claim 5 above, further, O’Shea teaches “wherein the advertisement management system is further configured to cause the at least one computing device to at least: determine whether the digital coupon has not expired; and generate a first one of the plurality of versions 
Claim 13:
The combination of O’Shea and Wills teaches all the limitations of claim 1 above, further, O’Shea teaches a method in at least the abstract and the rest of the Claim 13 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Claim 14:
O’Shea teaches a method in at least the abstract and the rest of the Claim 13 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Claim 15:
The combination of O’Shea and Wills teaches all the limitations of claim 13 above, further, O’Shea teaches “wherein the network data request comprises at least one of: a uniform resource locator (URL), post data, query string data, an item identifier, a user identifier, a session identifier, or an identifier for at least one of: a network page or an application screen.” via using a “… fingerprint scanner, voice analyzer, retinal scanner, …” to authenticate the user/device that receives the coupons in at least paragraph 0216 and using “…account identifier or other identifier unique to the recipient …” in at least paragraph 0013.  
Claim 19:
The combination of O’Shea and Wills teaches all the limitations of claim 5 above, further, O’Shea teaches “determining, by the at least one computing device, the position in the user interface based at least in part on the user state parameter.” via various ways to “display/deliver” via using a display and or text to speech which is a state associated with the user account in at least paragraphs 0121-0122 and the fact that the device is a mobile device in at least paragraph 0112.

Claims 8, 11, 12, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Shea and further in view of Wills and further in view of van Dijk et al. (US Patent Application Publication No. 2008/0040218 A1 – Hereinafter van Dijk).  
Claims 8, 11, and 18:
The combination of O’Shea and Wills teaches all the limitations of claims 5 and 13 above, but does not appear to specify position or location by coupon state/type.  
van Dijk teaches position or location by coupon state/type in at least paragraphs 0064-0066.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of O’Shea and Wills by using position or location by coupon state/type as taught by van Dijk in order to allow location based upon potential revenue enhancement or preferred location.  

Claim 12:
The combination of O’Shea, Wills, and van Dijk teaches all the limitations of claim 11 above, further O’Shea teaches “wherein the position is further determined based at least in part on a state associated with a user account.” via various ways to “display/deliver” via using a display and or text to speech which is a state associated with the user account in at least paragraphs 0121-0122.  

Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Shea and further in view of Wills and further in view of Bamborough et al. (US Patent Application Publication No. 2006/0235764 A1 – Hereinafter Bamborough).  
Claims 16 and 17:
The combination of O’Shea and Wills teaches all the limitations of claim 13 above, but does not appear to specify an online purchasing/e-commerce with coupons and if the coupon has been used and hence the product purchased.  
Bamborough teaches online purchasing/e-commerce with coupons and if the coupon has been used and hence the product purchased in at least the abstract and Figure 1 and its related text and paragraphs 0485, 0518, and 0587.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date 
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Shea and further in view of Wills and further in view of Nguyen (US Patent Application Publication No. 2003/0036957 A1 – Hereinafter Nguyen).  
Claim 20:
The combination of O’Shea and Wills teaches all the limitations of claim 13 above, but does not appear to specify a coupon clearinghouse.  
Nguyen teaches a coupon clearinghouse in at least the abstract.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by the combination of O’Shea and Wills by using the old and well know concept of a coupon clearinghouse as taught by Nguyen in order to centralize and standardize the process.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of US Patent No. 10,540,693.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the equivalent functions and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other.

Response to Arguments

Applicant argued the claims are Subject Matter Eligible (SME) because they are similar to the parent application and the Patent Trial and Appeal Board (PTAB) ruled the claims in the parent were SME.    
The Applicant’s argument is persuasive as the limitation is almost the same limitation that the PTAB found intergraded the invention into a practical application of the parent application.  Since the PTAB’s decision holds sway over this family of cases the 101 rejection has been removed.     

All arguments have been considered and are not persuasive.  All other arguments are believed to have been addressed and therefore moot in view of the new grounds of rejection above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Michael W Schmucker/
Primary Examiner, Art Unit 3681